Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a treatment planning prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
predicting a Dose-Volume Histogram (DVH) or Dose Distribution (DD) for a patient data
processes a set of dosimetric parameters as additional parameters for dose volume histogram (DVH) or dose distribution (DD) prediction, wherein the dosimetric parameters are parameters obtained from the PTV-only treatment plan, which is defined as a treatment plan where an optimal dose distribution is achieved in absence of Organ-At-Risks (OARs) constraints; and
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass predicting a Dose-Volume Histogram (DVH) or Dose Distribution (DD) for a patient data (corresponds to evaluation of patient data to arrive at prediction (judgment) of Dose-Volume Histogram (DVH) or Dose Distribution (DD)); processes a set of dosimetric parameters as additional parameters for dose volume histogram (DVH) or dose distribution (DD) prediction, wherein the dosimetric parameters are parameters obtained from the PTV-only treatment plan, which is defined as a treatment plan where an optimal dose distribution is achieved in absence of Organ-At-Risks (OARs) constraints (processing parameters corresponds to evaluation and judgment of parameters with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a machine-learning computer framework, wherein the machine-learning computer framework includes a Planning Target Volume (PTV) only treatment plan” amounts to mere instructions to use a machine-learning computer framework to implement the abstract idea of “predicting a Dose-Volume Histogram (DVH) or Dose Distribution (DD)...”. The additional element of “inputting to the machine-learning computer framework the PTV-only plan, wherein the machine-learning computer framework” amounts to mere instructions to use a machine-learning computer framework to implement the abstract idea of “processes a set of dosimetric parameters as additional parameters...”.  Moreover, the additional element of “outputting a Dose-Volume Histogram or a Dose Distribution for the patient including the prediction of the dosimetric input parameter of the PTV-only treatment plan” amounts to mere data outputting, which is an insignificant extra-solution activity, and therefore does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a machine-learning computer framework, wherein the machine-learning computer framework includes a Planning Target Volume (PTV) only treatment plan” and “inputting to the machine-learning computer framework the PTV-only plan, wherein the machine-learning computer framework” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Moreover, the additional element of “outputting a Dose-Volume Histogram or a Dose Distribution for the patient including the prediction of the dosimetric input parameter of the PTV-only treatment plan” amounts to outputting (presenting) data, which is an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”). Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a machine learning-based treatment planning prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the improvement comprises: (a) predicting a Dose-Volume Histogram (DVH) or Dose Distribution (DD) for a patient data
processes a set of dosimetric parameters as additional parameters for dose volume histogram (DVH) or dose distribution (DD) prediction, wherein the dosimetric parameters are parameters obtained from the PTV-only treatment plan, which is defined as a treatment plan where an optimal dose distribution is achieved in absence of Organ-At-Risks (OARs) constraints; and
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass predicting a Dose-Volume Histogram (DVH) or Dose Distribution (DD) for a patient data (corresponds to evaluation of patient data to arrive at prediction (judgment) of Dose-Volume Histogram (DVH) or Dose Distribution (DD)); processes a set of dosimetric parameters as additional parameters for dose volume histogram (DVH) or dose distribution (DD) prediction, wherein the dosimetric parameters are parameters obtained from the PTV-only treatment plan, which is defined as a treatment plan where an optimal dose distribution is achieved in absence of Organ-At-Risks (OARs) constraints (processing parameters corresponds to evaluation and judgment of parameters with assistance of pen and paper). Although the claim labels these limitations as “improvements,” these limitations do not amount to improvements to the functioning of a computer or to any other technology or technical field because the limitations are directed to a judicial exception (and not directed to additional elements). See MPEP 2106.05(a) (“It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements”).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “using patient geometry information in the prediction method” and “using the machine-learning computer framework, wherein the machine-learning computer framework includes a Planning Target Volume (PTV) only treatment plan” amount to mere instructions to use patient geometry information and a machine-learning computer framework to implement the abstract idea of “predicting a Dose-Volume Histogram (DVH) or Dose Distribution (DD)...”. The additional element of “inputting to the machine-learning computer framework a PTV-only plan, wherein the machine-learning computer framework” amounts to mere instructions to use a machine-learning computer framework to implement the abstract idea of “processes a set of dosimetric parameters as additional parameters...”.  Moreover, the additional element of “outputting a Dose-Volume Histogram or a Dose Distribution for the patient with the PTV-only treatment plan as input” amounts to mere data outputting, which is an insignificant extra-solution activity, and therefore does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using patient geometry information in the prediction method” and “using the machine-learning computer framework, wherein the machine-learning computer framework includes a Planning Target Volume (PTV) only treatment plan” and “inputting to the machine-learning computer framework a PTV-only plan, wherein the machine-learning computer framework” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Moreover, the additional element of “outputting a Dose-Volume Histogram or a Dose Distribution for the patient with the PTV-only treatment plan as input” amounts to outputting (presenting) data, which is an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”). Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a machine learning-based treatment planning prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 2.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “using patient geometry information in the prediction method” and “wherein the patient geometry information defines a relative position of a tumor, a relative position of a sensitive structure, or a combination thereof” and “using the machine-learning computer framework, wherein the machine-learning computer framework includes a Planning Target Volume (PTV) only treatment plan” amount to mere instructions to use patient geometry information and a machine-learning computer framework to implement the abstract idea of “predicting a Dose-Volume Histogram (DVH) or Dose Distribution (DD)...”. The additional element of “inputting to the machine-learning computer framework a PTV-only plan, wherein the machine-learning computer framework” amounts to mere instructions to use a machine-learning computer framework to implement the abstract idea of “processes a set of dosimetric parameters as additional parameters...”.  Moreover, the additional element of “outputting a Dose-Volume Histogram or a Dose Distribution for the patient with the PTV-only treatment plan as input” amounts to mere data outputting, which is an insignificant extra-solution activity, and therefore does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using patient geometry information in the prediction method” and “wherein the patient geometry information defines a relative position of a tumor, a relative position of a sensitive structure, or a combination thereof” and “using the machine-learning computer framework, wherein the machine-learning computer framework includes a Planning Target Volume (PTV) only treatment plan” and “inputting to the machine-learning computer framework a PTV-only plan, wherein the machine-learning computer framework” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Moreover, the additional element of “outputting a Dose-Volume Histogram or a Dose Distribution for the patient with the PTV-only treatment plan as input” amounts to outputting (presenting) data, which is an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”). Therefore, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YING YU CHEN/Primary Examiner, Art Unit 2125